Advertisement Certification Report

  

The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between October 11, 2019 and November 09, 2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. v. Alexander True Norman

Court Case No: CR 19-690-TUC-JAS (LCk)
For Asset ID(s): See Attached Advertisement Copy

10/11/2019 . Verified

3
24
26
26
2
2
2

Additional log information is available and kept in the archives for 15 years after the asset has been disposed.

 
